DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as being replete with errors. For example, page 3 line 11, “and at least at least one”  is awkward and confusing, the reference character “19” has been used to designate both “enclosed inside space” and “chamber” (page 5 line 11), reference characters “30,31,33” and “19” have been both been used to designate “chamber” (page 5),  it is unclear how “middle portion” and “outer portion” at line 30+ of page 5 relate to middle chamber (30) and outer chamber (31), page 5 line 31 is confusing how the outer chamber (31) is curved ramped to a central peak (56); it appears the middle chamber (30) is curved ramp to a central peak, reference characters “28” and “27” both have been used to designate “cover flap” ( see pages 4,8), it is unclear how “middle portion or bag” at page 9 line 16 relate to chamber 30,  reference character “21” has been used to designate “first aperture” and “first entry aperture” and “side pipes” pages 3,8,9; reference character “6” has been used to designate both width dimension and one end (page 11), reference character “15” has been used to designate both end walls and side end walls (page 14), reference character “22” has been used to designate inlet and outlet valve system, second aperture, and second entry aperture,  reference character “19”  and “30,31,33” have both been used to designate chamber (page 15), it is unclear at page 16 line 29, that Figure 6 reference “25” shows connecting side walls (16) it appears it shows connecting end walls (15), reference character “30” has been used to designate both middle chamber and outer chambers or portions (page 20 line 10), page 21 line 25, “Figure 7” is confusing because there is only Figures 7a, 7b, Page 22 line 21, “slop” looks incorrect.  
Applicant is required to submit an amendment which clarifies the disclosure so that the examiner may make a proper comparison of the invention with the prior art.
Applicant should be careful not to introduce any new matter into the disclosure (i.e., matter which is not supported by the disclosure as originally filed).
The amendment filed 10/28/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: throughout the specification reference “33” is referenced as “chamber”; however, the originally filed disclosure established that there is a middle chamber (30) and two outer chambers (31) and “33” is just a ramped portion of chamber (31) (see originally filed disclosure pages 4, 5, 16,17).
Applicant is required to cancel the new matter in the reply to this Office Action.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show reference “28” , “2a”, “54”, “55” as described in the specification (page 4, 11, 12,13 ).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,3-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with indefiniteness and antecedent basis errors that are too numerous to mention each one specifically.  Applicant should review all claims and make appropriate corrections.  Some examples are noted below:
Claim 1 line 2 calls for “fluid current production apparatus”; claim 1 line 1 calls for “fluid current producing apparatus”; it is unclear is and how they are related.
 Claim 1 line 15, “also includes and at “ is grammatically awkward and confusing.
Claim 1 line 22, “walln” appears to be typographical error.
Claim 1 line 22, “the at least one inflated receptacle” lacks clear antecedent basis.
Claim 1 is confusing because at line 27, “chamber of the at least one receptacle” is recited; at line 29, “the at least one receptacle or chamber” is recited; at line 15, “at least one second enclosed inside space or chamber” is recited; and it is unclear how they are all related.
Claim 1 line 31,  “the current producing apparatus assembly” lacks clear antecedent basis.
Claim 1 line 32, “the fluid current producing apparatus” lacks clear antecedent basis.
Claim 1 line 35, “the inflated receptacle or portions” lack clear antecedent basis.
Claim 3 is indefinite since it depends from a canceled claim.
Claim 3 line 3 calls for “at least each enclosed space or chamber”; however, it is unclear how it relates back to Claim 1 at line 27, “chamber of the at least one receptacle”, claim 1 line 29, “the at least one receptacle or chamber” and claim 1 line 15, “at least one second enclosed inside space or chamber”.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation flowable material, and the claim also recites water which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 4 is confusing because it is unclear how all of “each receptacle” called for in claim 4 relate back to “at least one receptacle” called for in claim 1.
Claim 4 is confusing because the fastening system does not appear to be on the side walls (16) but along the end walls (15, see Fig. 6).
Claim 4 is confusing because it is unclear how “inlet” at line 4 relates to “inlet” at line 8.
Claim 4 line 9, “currents will from on the first passage” is awkward and confusing.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation connecting system, and the claim also recites zip fastening system which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 5 is confusing because it is unclear how  “each receptacle” called for in claim 5 relate back to “at least one receptacle” called for in claim 1.
Claim 5, claim limitation “by means of fluid” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it fails to provide the proper means plus function format.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Claim 6 is confusing because it is unclear how “each receptacle” called for in claim 6 relate back to “at least one receptacle” called for in claim 1.
Claim 6 is confusing because it is unclear how “at least one middle chamber or portion” and “at least two outer chambers or portions” relate back to “at least one first enclosed inside space” and “at least one second enclosed inside space or chamber” called for in claim 1.
Claim 6 is confusing because it is unclear how “at least one chamber” relates back to “at least one second enclosed inside space or chamber” called for in claim 1.
Claim 7 is confusing because it is unclear how “at least one middle chamber” and “at least two outer chambers” relate back to “at least one first enclosed inside space” and “at least one second enclosed inside space or chamber” called for in claim 1.
Claim 7 is confusing because it is unclear how “at least one middle chamber or portion” at line 4 relate back to “at least one first enclosed inside space” and “at least one second enclosed inside space or chamber” called for in claim 1.
Claim 8 is confusing because it is unclear how ““the second enclosed space or chamber” relate back to “at least one second enclosed inside space or chamber” called for in claim 1.
Claim 8 “the inflatable bag” lacks clear antecedent basis.
Claim 8 is confusing because it is unclear hot “a planar uninflated middle portion” and “two outer inflated portions” relate back to “at least one middle chamber or portion” and “at least two outer chambers or portions” called for in claim 6.
Claim 9 is confusing it is unclear how “at least one receptacle” relates back to “each receptacle” called for in claim 6.
Claim 9 is confusing because it is unclear how “a fully inflated middle portion” relates back to “at least one middle chamber or portion” called for in claim 6.
Claim 9 is confusing because it is unclear how “the outer inflated portions” relates back to “at least two outer chambers or portions” called for in claim 6.
Claim 9 is confusing because it is unclear how “the outer and middle portions” at line 5 relate back to “at least one middle chamber or portion” called for in claim 6 and to “at least two outer chambers or portions” called for in claim 6.
Claim 10 is confusing because it is unclear how “each receptacle” called for in claim 10 relate back to “at least one receptacle” called for in claim 1.
Claim 10 is confusing because it is unclear how “an inflated middle portion” and “a non-inflated planar portion” relate back to “at least one first enclosed inside space” and “at least one second enclosed inside space or chamber” called for in claim 1.
Claim 10 is confusing because it is unclear how “an inflated height of outer portions” relate back to “at least one first enclosed inside space” and “at least one second enclosed inside space or chamber” called for in claim 1.
Claim 10 is confusing because it is unclear how “the middle portion” and “the outer portions” relate back to “at least one first enclosed inside space” and “at least one second enclosed inside space or chamber” called for in claim 1.
Claim 11 is confusing because it is unclear how “each receptacle” called for in claim 11 relate back to “at least one receptacle” called for in claim 1.
Claim 11 is confusing because it is unclear how “at least a peaked inflated middle portion” relates back to “at least one first enclosed inside space” and “at least one second enclosed inside space or chamber” called for in claim 1.
Claim 11 is confusing because it is unclear how “outer level portions” and “ramped portions for the outer portions” relate back to “at least one first enclosed inside space” and “at least one second enclosed inside space or chamber” called for in claim 1.
Claim 11 is confusing because it is unclear how “the middle portions” at line 4 relate back to “at least one first enclosed inside space” and “at least one second enclosed inside space or chamber” called for in claim 1.
Claim 11 line 5 calls for “a central peak”; claim 11 line 3 calls for “a peaked middle portion”; it is unclear if and how they are related.
Claim 12 line 3, “the piping” lacks clear antecedent basis.
Claim 12 calls for “a first passageway/pipe”; claim 1 calls for “at least one first passageway”; it is unclear if and how they are related.
Claim 12 line 4 “at the” appears to be typographically transposed.
Claim 12 line 5 calls for “the receptacle”; claim 1 calls for “at least one receptacle”; it is unclear if and how they are related.
Claim 14 line 2 calls for “several receptacles”; claim 1 calls for “at least one receptacle”; it is unclear if and how they are related.
Claim 14 is confusing because it is unclear how at line 4 “at least one enclosed space or chamber” relate back to “at least one first enclosed inside space” and “at least one second enclosed inside space or chamber” called for in claim 1.
Claim 14 line 5 calls for “inflation and deflation apparatus”; claim 1 calls for “inflation and deflation apparatus”; it is unclear if and how they are related.
Claim 15 is confusing because it is unclear how “a plurality of receptacles” called for in claim 15 relate back to “at least one receptacle” called for in claim 1.
Claim 15 line 4, “the inlet system” lacks clear antecedent basis.
Claim 15 is confusing because it is unclear how at line 5 “least one enclosed space or chamber” relate back to “at least one first enclosed inside space” and “at least one second enclosed inside space or chamber” called for in claim 1.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 15 recites the broad recitation pumping fluid, and the claim also recites water which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 16 is indefinite since it depends from itself (claim 16).
Claim 16 is confusing because it is unclear how “enclosed space or chamber(s)” relate back to “at least one first enclosed inside space” and “at least one second enclosed inside space or chamber” called for in claim 1
Claim 17 is indefinite since it depends from itself (claim 17).
Claim 17 line 3 calls for “pump”; claim 17 line 2 calls for “at least one pump”; it is unclear if and how they are related.
Claim 17 calls for “receptacles”; claim 1 calls for “at least one receptacle”; it is unclear if and how they are related.
The remaining claims are solely rejected as being dependent from a rejected claim.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 3-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-17 have been considered but are moot in view of the new grounds of rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIL SINGH whose telephone number is (571)272-7051. The examiner can normally be reached M-Th 8-3, F 9-8 and 2nd Sat 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571 270 5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUNIL SINGH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        
SS
11/5/2022